Title: From George Washington to Annis Boudinot Stockton, 31 August 1788
From: Washington, George
To: Stockton, Annis Boudinot



Mount Vernon Augt 31st 1788.

I have received and thank you very sincerely, my dear Madam, for your kind letter of the 3d instant. It would be in vain for me to think of acknowledging in adequate terms the delicate compliments, which, though expressed in plain prose, are evidently inspired by the Muse of Morven. I know not by what fatality it happens that even Philosophical sentiments come so much more gracefully (forcibly I might add) from your Sex, than my own. Otherwise I should be strongly disposed to dispute your Epicurean position concerning the œconomy of pleasures. Perhaps, indeed, upon a self-interested principle—because I should be conscious of becoming a gainer by a different practice. For, to tell you the truth, I find myself altogether interested in establishing in theory, what I feel in effect, that

we can never be cloyed with the pleasing compositions of our female friends.
You see how selfish I am, and that I am too much delighted with the result to perplex my head much in seeking for the cause. But with Cicero in speaking respecting his belief of the immortality of the Soul, I will say, if I am in a grateful delusion, it is an innocent one, and I am willing to remain under its influence. Let me only annex one hint to this part of the subject, while you may be in danger of appreciating the qualities of your friend too highly, you will run no hazard in calculating upon his sincerity or in counting implicitly on the reciprocal esteem and friendship which he entertains for yourself.
The felicitations you offer on the present prospect of our public affairs are highly acceptable to me, and I entreat you to receive a reciprocation from my part. I can never trace the concatenation of causes, which led to these events, without acknowledging the mystery and admiring the goodness of Providence. To that superintending Power alone is our retraction from the brink of ruin to be attributed. A spirit of accomodation was happily infused into the leading characters of the Continent, and the minds of men were gradually prepared by disappointment, for the reception of a good government. Nor would I rob the fairer Sex of their share in the glory of a revolution so honorable to human nature, for, indeed, I think you Ladies are in the number of the best Patriots America can boast.
And now that I am speaking of your Sex, I will ask whether they are not capable of doing something towards introducing fœderal fashions and national manners? A good general government, without good morals and good habits, will not make us a happy People; and we shall deceive our selves if we think it will. A good government will, unquestionably, tend to foster and confirm those qualities, on which public happiness must be engrafted. Is it not shameful that we should be the sport of European whims and caprices? Should we not blush to discourage our own industry & ingenuity by purchasing foreign superfluities & adopting fantastic fashions, which are, at best, ill suited to our stage of Society? But I will preach no longer on so unpleasant a subject; because I am persuaded that you & I are both of a Sentiment, and because I fear the promulgation of it would work no reformation.

You know me well enough, my dear Madam, to believe me sufficiently happy at home, to be intent upon spending the residue of my days there. I hope that you and yours may have the enjoyment of your health, as well as Mrs Washington & myself: that enjoyment, by the divine benediction, adds much to our temporal felicity. She joins with me in desiring our compliments may be made acceptable to yourself & Children. It is with the purest sentiment of regard & esteem I have always the pleasure to subscribe myself, Dear Madam, Your sincere friend and Obedt Humble Servt

Go: Washington

